UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF DATE OF REPORT (Date of earliest event reported) : December 15 , 2016 Omega Protein Corporation (Exact name of registrant as specified in its charter) Nevada 001-14003 76-0562134 ( State or other jurisdiction of incorporation ) (Commission File Number) (IRS Employer Identification No.) 2105 CityWest Boulevard, Suite 500 Houston, Texas (Address of principal executive offices, including zip code) (713) 623-0060 ( R e g i s t r an t ’ s t e l e phon e numb e r , i n c l ud i n g a r e a c od e ) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01.
